        Case 2:18-cv-01197-KOB Document 17 Filed 01/09/19 Page 1 of 2                   FILED
                                                                               2019 Jan-09 AM 10:46
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

EVANSTON INSURANCE                    *
COMPANY,                              *
    Plaintiff                         *
                                      *
v.                                    *      Case No.: 2:18-cv-01197-KOB
                                      *
THE BREAK I, INC., D/B/A THE          *
BREAK RESTAURANT &                    *
BILLIARDS, INC. and AMANDA            *
BEASLEY,                              *
     Defendants.                      *

     PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS
            AGAINST DEFENDANT THE BREAK I, INC.

      Pursuant to Fed. R. Civ. P. Rule 12(c), plaintiff Evanston Insurance

Company moves for judgment on the pleadings against The Break I, Inc. in this

declaratory judgment action. As stated in its contemporaneously-filed brief,

Evanston is entitled to judgment against The Break, Inc. because (1) The Break

failed to comply with the notice provisions of the applicable insurance policy with

respect to Amanda Beasley’s lawsuit and (2) the assault and battery exclusion in

the insurance policy precludes any duty by Evanston to defend or indemnify The

Break, Inc. against Ms. Beasley’s lawsuit.

                                      Respectfully submitted,

                                      /s/ Scott Hetrick
                                      R. Scott Hetrick (HETRR5277)
                                      scott.hetrick@arlaw.com
        Case 2:18-cv-01197-KOB Document 17 Filed 01/09/19 Page 2 of 2




                                       Jannea S. Rogers (ROGEJ7403)
                                       jannea.rogers@arlaw.com
                                       ADAMS AND REESE LLP
                                       11 N. Water Street, Suite 23200
                                       Mobile, AL 36602
                                       P.O. Box 1348, Mobile, AL 36633
                                       Phone: (251) 433-3234
                                       Fax: (251) 438-7733
                                       Attorneys for Evanston Insurance Company

                         CERTIFICATE OF SERVICE

       I certify that this 9th day of January, 2019, I served a copy of the foregoing
on counsel for The Break I, Inc. through the CM/ECF electronic filing system and
further certify I served a copy of the foregoing on Amanda Beasley by first class
United States mail, postage prepaid, properly addressed to:

      Amanda Beasley
      4559 Spearman Road
      Pinson, Alabama 35126
                                       /s/ Scott Hetrick
